Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,909,996 (‘996 hereinafter). Although the claims are not identical, they are not patentably distinct from each other because claims 1-19 of the present application are anticipated by claims 1-19 of ‘996.
With respect to claims 1, 8, 13, claims 1, 8, 13 of the present application disclose the same subject matter as taught in claims 1, 8, 13 of ‘996 except for the first and the second gratings having a same pitch. Since claim 1 of ‘996 discloses the composite grating comprising first and second superimposed gratings with similar pitch, the claimed limitation would have been obvious.
With respect to claims 2-7, 9-12, 14-19, claims 2-19 of ‘996 disclose all the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adulhalim et al (2006/0132807) in view of Den et al (EP 1 628 164).
With respect to claim 1, Adulhalim discloses a method comprising: illuminating 82 (fig 11a) a composite grating 91 (fig 11a) on a surface of a substrate under a normal angle of incidence (normal to the surface 91), the composite grating comprising first 13 (fig 2a) and second 15 (fig 2a) superimposed gratings with same pitch (“Pitch", fig 2a); measuring 107 (fig 11a), a first intensity of a first diffracted beam 93 (fig 11a) from the composite grating; and measuring a second intensity of a second diffracted beam 95 (fig 11a) from the composite grating at the image plane, determining an overlay error between the first and second gratings based on the first and second measured intensities (paragraphs [0010] – [0011]).
Adulhalim does not explicitly disclose determining the intensity of the diffracted beam at an image plane. Den discloses a method for determining an overlay error (para [0026]) by detecting the intensity of the refracted beam at an image plane (paras [0084]-[0085]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the image plane measurement of Den to make the system more accurate.
With respect to claims 2, Adulhalim discloses determining an intensity difference between the first intensity and the second intensity (paragraph [0010]), the intensity difference being proportional to the overlay error between the first grating and the second grating (paragraph [0011]).

With respect to claims 3, Adulhalim discloses measuring the first intensity comprises using pattern recognition 115 (fig 11a) to detect an image of the composite grating obtained by a positive first order diffracted beam (95), and measuring the second intensity comprises using pattern recognition to detect an image of the composite grating obtained by a negative first order diffracted beam (93). 

With respect to claims 4, Adulhalim discloses blocking 131 (fig 11a) diffraction orders other than the first diffraction order. 

With respect to claims 5, Adulhalim discloses measuring the first intensity comprises using pattern recognition to detect an image of the composite grating obtained by a zero order diffracted beam, and measuring the second intensity comprises using pattern recognition to detect an image of the composite grating obtained by a zero order diffracted beam (paragraph [0046] or fig 9a).


Claims 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adulhalim et al (2006/0132807) in view of Den et al (EP 1 628 164) and Official Notice.
With respect to claims 8,13, refer to discussion in claim 1 above for the image plane and the system. Further, Adulhalim discloses a lens 135 (fig 11a) arranged along an optical path between the substrate position (91) and the image detector (107); and an aperture stop (131). Adulhalim discloses using a processing 109 (fig 11a) for determining the error. Adulhalim does not disclose using a detector for measuring error as claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim by combining the processor (109) and the detector (107) into a single element to reduce the size of the system. Further, the Official Notice is taken that using a detector for detecting an overlay error would have been known. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the known detector for a motivation discussed above.

With respect to claims 9,15, Adulhalim discloses the first diffracted beam comprises a positive first order diffracted beam (95) and the second diffracted beam comprises a negative first order diffracted beam (93), and the image detector is configured to use pattern recognition (115) to detect an image of the composite grating using the first order diffracted beam and the negative first order diffracted beam.

With respect to claims 10,17, refer to discussion in claim 5 above.
With respect to claims 11,18, Adulhalim discloses the lens comprises an objective (111) lens adjacent to the surface of the substrate (91) and a projection lens (135) adjacent to the image detector, the aperture stop (131) is arranged along the optical path between the objective lens and the projection lens, and the objective lens has a first numerical aperture value and the aperture stop has a second numerical aperture value. Adulhalim does not explicitly disclose the second numerical aperture value being smaller than the first numerical aperture value. However, the Official Notice is taken that using the lens having aperture stop as claimed, would have been known. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the known lenses having the numerical aperture values as claimed for measuring different type of substrate.

With respect to claims 12,19, refer to discussion in claim 2 above.

With respect to claim 14, Adulhalim discloses an illumination system (82) configured to condition a beam of radiation (117, “polarizer"); a substrate table (91) configured to hold the substrate; and a projection system (111) configured to projected the patterned beam of radiation onto the substrate. Adulhalim does not disclose a patterning device. The Official Notice is taken that the claimed patterning device would have been known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the known patterning device to facilitate the measurement.

With respect to claim 16, refer to discussion in claim 4 above.

Allowable Subject Matter
Claims 6-7 would be allowable if applicant file in a Terminal Disclaimer to overcome the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the prior art of record, taking alone or in combination, fail to disclose or render obvious the method of claim comprising: illuminating an additional composite grating on the substrate under a normal angle of incidence, wherein: the additional composite grating is formed by positioning a third grating and a fourth grating on top of the first grating, the third grating and the fourth grating having a substantially identical pitch as the first and the second grating, the composite grating is biased with a first shift in a shift direction along the grating direction, and the additional composite grating is biased with a second shift in the shift direction along the grating direction, the first shift being different from the second shift, in combination with all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453
08/09/2022